On June 5,1967 this court affirmed an order of the Supreme Court, Kings County, dated September 6, 1966 which denied, without a hearing, defendant’s motion for resentence or, in the alternative, for a writ of error coram nobis, stating: “Neither on the facts presented to the Criminal Term nor the undisputed .facts disclosed by the briefs submitted on this appeal has defendant established that he .is entitled to any relief. Concededly he was permitted to withdraw his plea of guilty on his own motion, before sentence, and thereafter, voluntarily, again pleaded guilty and was sentenced. It is not contended that his original plea of guilty was vacated without his consent or that any promise with respect to sentence was made by the court which pronounced judgment ” (People v. Lee, 28 A D 2d 682). On March 6, 1968 this court granted reargument and directed that reargument be heard at the April 1968 term. On reargument, this court adheres to the original determination (People v. Brooks, 18 A D 2d 710; People v. Keehner, 28 A D 2d 695). Beldock, P. J., Brennan, Hopkins and Benjamin, JJ., concur.